Exhibit Bronco Drilling Company, Inc. Announces Monthly Operating Results OKLAHOMA CITY, March 9, 2009 (BUSINESS WIRE)—Bronco Drilling Company, Inc., (Nasdaq/GS:BRNC), announced today operational results for the month ended and as of February 28, 2009. Utilization for the Company’s drilling fleet was 55% for the month of February compared to 76% for the previous month and 83% for the fourth quarter.The Company had an average of 45 marketed drilling rigs in February compared to 45 in the previous month and 43 for the fourth quarter.The average dayrate on operating drilling rigs as of February 28, 2009, was $17,705 compared to $18,225 as of January 31, 2009, and $18,933 for the fourth quarter of Utilization for the Company’s workover fleet was 24% for the month of February compared to 35% for the previous month and 49% for the fourth quarter.The Company had an average of 52 marketed workover rigs in February compared to 52 in the previous month and 53 for the fourth quarter. The Company cautions that several factors other than those discussed above may impact the Company’s operating results and that a particular trend regarding the factors above may or may not be indicative of the Company’s current or future financial performance. About Bronco Drilling Bronco Drilling Company, Inc. is a publicly held company headquartered in Edmond, Oklahoma, and is a provider of contract land drilling and workover services to oil and natural gas exploration and production companies. Bronco's common stock is quoted on The NASDAQ Global Select Market under the symbol “BRNC”. For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com. -1- Bronco Drilling Company, Inc. Rig Status Report as of February 28, 2009 Est. Duration (2) Rig No. Horsepower Rig Type Basin Status (1) Contract Days Date 1 2 400 hp M I 2 4 950 hp M I 3 5 650 hp M I 4 6 650 hp M Anadarko O well to well 5 7 650 hp M I 6 8 1000 hp E Williston O Term 105 6/13/2009 7 9 650 hp M Arkoma O well to well 8 10 1000 hp E Anadarko O well to well 9 11 1000 hp E Woodford O Term 36 4/5/2009 10 12 1500 hp E I 11 14 1200 hp E Woodford O Term 181 8/28/2009 12 15 1200 hp E Haynesville O Term 153 7/31/2009 13 16 1400 hp E I 14 17 1700 hp E Anadarko O Term 193 9/9/2009 15 20 1400 hp E Bakken O Term 185 9/1/2009 16 21 2000 hp E Haynesville O Term 611 11/1/2010 17 22 1000 hp E I 18 23 1000 hp E I 19 25 1500 hp E I 20 26 1200 hp E I Term 21 27 1500 hp E Piceance O Term 216 10/2/2009 22 28 1200 hp E I Term 23 29 1500 hp E Woodford O Term 276 12/1/2009 24 37 1000 hp E I 25 41 950 hp M I 26 42 650 hp M Anadarko O well to well 27 43 1000 hp M I 28 51 850 hp M Anadarko O 3 wells 29 52 850 hp M I 30 54 850 hp M I 31 55 950 hp M Chicontepec O Term 306 12/31/2009 32 56 1100 hp M Anadarko O well to well 33 57 1100 hp M Woodford O Term 116 6/24/2009 34 58 800 hp M I 35 59 850 hp M I 36 60 850 hp M I 37 62 1000 hp M Anadarko O well to well 2/20/2009 38 70 450 hp M I 39 72 750 hp M I 40 75 750 hp M Woodford O Term 162 8/9/2009 41 76 900 hp M Chicontepec O Term 306 12/31/2009 42 77 1200 hp M I 43 78 1000 hp M Chicontepec O Term 306 12/31/2009 44 94 1000 hp M I 45 97 850 hp M Anadarko O well to well M - Mechanical I - Idle E - Electric O - Operating 1 Rigs classified as "operating" are under contract while rigs described as "idle" are not under contract but are being actively marketed and generally ready for service. 2 The estimated contract duration is derived from discussions with our customer regarding their current projection of the days remaining to complete the project. Changes from the prior month are highlighted. -2- Cautionary Note Regarding Forward-Looking Statements The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements include, but are not limited to, comments pertaining to estimated contract duration.Such statements are subject to risks, uncertainties and assumptions, including, but not limited to, early termination by the customer pursuant to the contract or otherwise, cancellation or completion of certain contracts or projects earlier than expected, operating hazards and other factors described in Bronco Drilling Company, Inc’s. Annual Report on Form 10-K filed with the SEC on March 17, 2008, as amended on April 29, 2008, and other filings with the SEC, which are available free of charge on the SEC’s website at www.sec.gov.Bronco cautions you that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those projected or implied in these statements. Contact: Bob Jarvis Investor Relations Bronco
